Citation Nr: 1518811	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability manifested by bilateral shin pain, to include stress fractures/shin splints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from June 1993 to March 2000.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for stress fractures/pain in the shins.

The Veteran requested to appear for a video conference hearing at the RO before a Veterans Law Judge.  The hearing was subsequently scheduled for the video conference in April 2015; however, the Veteran failed to report to the hearing and has not provided good cause for his failure to report.  Thus, the Veteran's request for a Board hearing is deemed withdrawn.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability manifested by shin pain, to include stress fractures/shin splints.  

The record shows that the Veteran was treated for shin splints in service on multiple occasions in 1999.  At that time, he reported a two-year history of shin pain.  

The record also shows that the Veteran was treated privately for shin pain in May and July 2010.  

The results of a QTC examination conducted on a fee basis for VA in April 2011 indicates that the Veteran did not have a current diagnosis of shin splints, and that x-rays of the right and left tibia were negative.  The examiner noted the Veteran's reports of pain during running, walking for an extended period of time, and while walking up inclines, but indicated that examination of the Veteran's right and left tibia and fibula revealed normal findings.  

The Veteran argues that he continues to have the same shin pain for which he was treated in service.  The QTC examiner noted the Veteran's complaints of pain in the shins, but did not provide any opinion as to the likely etiology of that pain.  The examiner simply concluded that there was no pathology to render a diagnosis.  

It is well-established that a symptom such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted, unless there is a medical nexus linking the veteran's pain to an incident in service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Specifically, such a "pain alone" claimed must fail when there is no sufficient factual showing that the pain derived from an in-service disease or injury.  Such pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  

In this case, the Veteran has credibly reported that he has the same pain in his shins during a flare-up that he had in service when shin splints were diagnosed.  The VA examination in April 2011 found no pathology to render a diagnosis, but apparently did not consider the Veteran's credible reports of pain during running, extended walking or while walking on an incline.  In this case, the Veteran has objective evidence of an in-service injury and diagnosis to which he is trying to link his current symptomatology, namely shin pain.  Thus, the QTC examination is not adequate because the evidence suggests that there is a possible etiology of the Veteran's shin pain, and a possible nexus to service, but the QTC examiner did not address the possible etiology of the Veteran's shin pain as it relates to his shin splints during service.  

Despite the negative x-rays of the tibia, the examiner still should have provided an opinion as to the etiology of the shin pain, particularly where, as here, there is clear evidence of in-service treatment for the then diagnosed shin splints and the Veteran was not in a period of a flare-up at the time of the examination.  Another examination is necessary to decide the claim.  

Any additional outstanding private records should be obtained with the Veteran's appropriate authorization.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all outstanding private treatment records pertinent to the Veteran's claim on appeal.  If the Veteran identifies any pertinent VA treatment, these records should also be obtained and added to the electronic record.  

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner who is able to identify the current disability manifested by shin pain; and, if shin splints is a diagnosis, whether it, as likely as not, had its onset during service.  The examiner must keep in mind that the Veteran may or may not be symptomatic at the time of the examination, as he has credibly reported that the pain occurs mainly during running, extended periods of walking, and while walking at an incline.  All indicated x-rays and laboratory tests should be completed.  The electronic record, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to the whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran has a current disability manifested by shin pain; and, if so, whether it is at least as likely as not related to the diagnosed shin splints in service.  If the Veteran's x-rays are negative, the examiner should determine whether the Veteran's pain is, as likely as not, attributable to medial tibial stress syndrome (MTSS) (shin splints) as opposed to a tibial stress fracture.  The Veteran has credibly reported that he has had shin pain since service, and the record shows treatment for shin splints during service and in 2010.  The examiner, at the very least, should provide, if possible, a current diagnosis to which the credible reports of shin pain are related.  A complete rationale should accompany all opinions expressed.

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the Veteran's claim for entitlement to service connection for a disability manifested by bilateral shin pain, to include shin splints/stress fracture.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




